                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

JODY MUMMELTHIE,                                 )
                                                 )
        Plaintiff,                               )     Case No.: 4:20-cv-00255
                                                 )
v.                                               )
                                                 )
WALMART, INC.,                                   )
                                                 )     JURY TRIAL DEMANDED
        Defendant.                               )

                                    NOTICE OF REMOVAL

        COMES NOW Defendant Walmart, Inc., with full reservation of all defenses, objections

and denials, including but not limited to service, jurisdiction, venue, and statute of limitations, and

hereby removes the above-captioned matter from the Circuit Court of Jackson County, Missouri,

to the United States District Court for the Western District of Missouri, pursuant to 28 U.S.C. §§

1332, 1441, and 1446. In support thereof, Defendant states the following:

        I.      PROCEDURAL REQUIREMENTS

        1.      Plaintiff Jody Mummelthie filed the instant lawsuit against Defendant Walmart,

Inc., in the Circuit Court of Jackson County, Missouri, Case No. 2016-CV03801, on January 31,

2020.

        2.      Defendant was served with the Petition for Damages on March 13, 2020.

Defendant has not yet answered Plaintiff’s Petition.

        3.      As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from the

Circuit Court of Jackson County, Missouri, are attached hereto as Exhibit A.

        4.      This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C. §

1446(a) as it is the United States District Court embracing the District Court of Jackson County,

Missouri, where Plaintiff’s Petition is currently pending. See 28 U.S.C. § 96.




             Case 4:20-cv-00255-DGK Document 1 Filed 03/31/20 Page 1 of 4
           5.       Without waiving any objection to service, this Notice of Removal is timely filed

pursuant to 28 U.S.C. § 1446(b) because the same has been filed within thirty (30) days of service

on Defendant.

           6.       Pursuant to 28 U.S.C. § 1446(d), Defendant will file written notice of this removal

with the Clerk of the Circuit Court of Jackson County, Missouri, where Plaintiff’s Petition is

currently pending. A copy of the notice is attached hereto as Exhibit B. A copy of this Notice of

Removal and the written notice of the Notice of Filing Notice of Removal have been served upon

Plaintiff.

           II.      DIVERSITY OF CITIZENSHIP

           7.       Upon information and belief, Plaintiff is a citizen of Missouri. See Exhibit A,

Plaintiff’s Petition, ¶ 1.

           8.       Defendant Walmart, Inc., is a Delaware corporation with its principal place of

business in Bentonville, Arkansas. Thus, this Defendant is a citizen of Delaware and Arkansas.1

           9.       As Plaintiff is a citizen of Missouri and Defendant is a citizen of Delaware and

Arkansas, diversity of citizenship exists.

           III.     AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

           10.      Plaintiff has alleged she has suffered “injuries to her left shoulder, left leg and low

back, as well as medical expenses in excess of $34,741.75, lost wages, disabilities, pain, suffering,

and mental anguish.” See Exhibit A, Plaintiff’s Petition, ¶ 6. Further, Plaintiff is seeking recovery

of such damages in the past and in the future. See Exhibit A, Plaintiff’s Petition, ¶ 6.

           11.      Where a plaintiff alleges no specific amount of damages or an amount under the

jurisdictional minimum, the removing party “must prove by a preponderance of the evidence that



1
    Walmart, Inc. is improperly named as Defendant in this matter.

                                                          2

                 Case 4:20-cv-00255-DGK Document 1 Filed 03/31/20 Page 2 of 4
the amount in controversy exceeds $75,000.” Drobnak v. Andersen Corp., 561 F.3d 778, 786 (8th

Cir. 2009). To satisfy the preponderance of the evidence standard, the party seeking removal must

offer “some specific facts or evidence demonstrating that the jurisdictional amount has been met.”

Hill v. Ford Motor Co., 324 F. Supp. 2d 1028, 1036 (E.D. Mo. 2004). Such facts can include

“plaintiff's representations,” or an “extensive list of serious and disabling injuries.” Miller v. CEVA

Logistics, 2008 U.S. Dist. LEXIS 2116 (W.D. Mo. 2008).

       14.     Here, Plaintiff has alleged she has suffered medical expenses in excess of

$35,741.75, in addition to lost wages, disabilities, pain, suffering, and mental anguish, and that she

will continue to suffer such damages into the future.

       15.     Although Defendant denies liability, based upon Plaintiff’s allegations in the

Petition, the amount in controversy exceeds $75,000.00, exclusive of interest and costs. See 28

U.S.C. §1332(a).

       WHEREFORE, based on the above and foregoing, Defendant Walmart, Inc., removes this

action from the Circuit Court of Jackson County, Missouri, to this Court pursuant to 28 U.S.C. §§

1332, 1441, and 1446.

                                                        Respectfully submitted,


                                                                /s/ Tracy M. Hayes
                                                        Bradley S. Russell          MO #39392
                                                        Tracy M. Hayes              MO #58555
                                                        SANDERS WARREN RUSSELL & SCHEER LLP
                                                        40 Corporate Woods
                                                        9401 Indian Creek Parkway, Suite 1250
                                                        Overland Park, KS 66210
                                                        Phone: 913-234-6100
                                                        Fax: 913-234-6199
                                                        b.russell@swrsllp.com
                                                        t.hayes@swrsllp.com
                                                        ATTORNEYS FOR DEFENDANT



                                                  3

          Case 4:20-cv-00255-DGK Document 1 Filed 03/31/20 Page 3 of 4
                                CERTIFICATE OF SERVICE
        I hereby certify that on the 31st day of March, 2020, the foregoing was filed with the Clerk
of the Court using the CM/ECF system, which will send notice of electronic filing to all counsel
of record.

John G. O’Connor
ROBB, TAYLOR, & O’CONNOR
827 Armstrong Avenue
Kansas City, KS 66101
Phone: 913-321-9000
Fax: 913-321-0199
ATTORNEY FOR PLAINTIFF




                                                            /s/ Tracy M. Hayes
                                                     Attorney




                                                 4

          Case 4:20-cv-00255-DGK Document 1 Filed 03/31/20 Page 4 of 4
